Clements unit.




   J


       ^-rrcorfO/JT Noo. ci-em , GOur"f of cnrn)no\ appgm,

Z am <Pico3C recDuc5f>ns o      coP'i o f the cour-tofcrimicQ!

appcoLd curttten CP">n\on in, £X PMTc, OMCor-uO. AP-13'
^HO £     /3-<y-09J7.

   X-f there o    on 7 co^ "h   P/CQ^C Qdoloc,

                                       Vnonn Yoa,

                                      Aarr^l Gene-DsjJei I

                                      ciementD cT>*t.
                                      7CdO i ^pu r 3Q /
                                      Annori i lO, 7eXQ5/79/07-%o&




                                           RECEIVED \H
                                      COURT OF CRIMINAL APPEALS
                                                 19 2015